       Case 4:20-cv-01563-HSG Document 82 Filed 01/19/21 Page 1 of 1



 1                            IN THE UNITED STATES DISTRICT COURT
 2                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3

 4
     STATE OF CALIFORNIA et al.,                         Case No. 4:20-cv-01563-HSG
 5
                          Plaintiffs,                    ORDER
 6
                    v.                                   Judge:       Hon. Haywood S. Gilliam, Jr.
 7

 8   DONALD J. TRUMP, in his official capacity
     as President of the United States of America
 9   et al.;
10                       Defendants.
11

12          The Court hereby GRANTS Plaintiff the State of New York’s motion for Matthew
13
     Colangelo to withdraw as attorney for Plaintiff the State of New York in this matter.
14

15
     Dated: 1/19/2021                                      ________________________________
16                                                         Hon. Haywood S. Gilliam, Jr.
17                                                         United States District Judge

18

19

20

21

22

23

24

25

26

27

28


                                                     1
